DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 01/14/2022 (“01-14-22 OA”), Applicant filed remarks and amended title, specification, claims 1-7, 10 and 11 while adding new claims 12-17 in reply dated 04/12/2022 (“04-12-22 Reply”).
 Response to Arguments
Applicant’s amendments to specification have overcome the objection to drawings as set forth under line item number 1 of the 01-14-22 OA. 
Applicant’s amendments to specification have overcome the objection to specification as set forth under line item number 2 of the 01-14-22 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 3 of the 01-14-22 OA. 
Applicant’s amendments to claims 6 and 7 have overcome the objection to claims as set forth in line item numbers 4 and 5, respectively of the 01-14-22 OA.  
Applicant’s numerous amendments to the claims have overcome all 35 USC 112(b) indefiniteness rejections of claims 2-7, 10 and 11 as set forth under line item number 6 of the 01-14-22 OA. 
Applicant’s amendments to claim 1 have overcome the prior art rejections based at least in part on Iyer in view of Schoonewelle as set forth under line item number 7 of the 01-14-22 OA. 

Reasons for Allowance
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because of the incorporation of the added limitation: wherein the self-thickness data includes data of a result of measurement of the thickness at a position selected which is determined to be flat. 
	It is impermissible hindsight to added a tertiary reference to Iyer and Schoonewelle to add-in the flatness limitation, 
	Dependent claims 2, 3 and 5-9 are allowed, because they depend on allowed claim 1.  

	Independent claim 4 is allowed, because it has been re-written in independent form including all the limitations of parent claim 1 and intervening claim 2 including the allowable subject matter of previous dependent claim 4 as set forth under line item number 8 of the 01-14-22 OA.
	
Independent claim 10 is allowed, because of the incorporation of the added limitation: the self-thickness data includes data of a result of measurement of the thickness at a position selected which is determined to be flat. 
	It is impermissible hindsight to added a tertiary reference to Iyer and Schoonewelle to add-in the flatness limitation, 
	Dependent claims 11-13 are allowed, because they depend on allowed claim 10.  

Independent claim 14 is allowed, because it has been re-written in independent form including all the limitations of parent claim 1 including the allowable subject matter of previous dependent claim 6 as set forth under line item number 8 of the 01-14-22 OA.

Independent claim 15 is allowed, because it has been re-written in independent form including all the limitations of parent claim 1 including the allowable subject matter of previous dependent claim 7 as set forth under line item number 8 of the 01-14-22 OA.

Independent claim 16 is allowed, because it has been re-written in independent form including all the limitations of parent claim 1 including the allowable subject matter of previous dependent claim 8 as set forth under line item number 9 of the 01-14-22 OA.
	Dependent claim 17 is allowed, because it depends on allowed claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 April 2022
/John P. Dulka/Primary Examiner, Art Unit 2895